Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 1 of 19 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    JOHN RIVERA,                                     Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    PFENEX INC., EEF
    SCHIMMELPENNINK, JASON
    GRENFELL-GARDNER, MAGDA
    MARQUET, JOHN TAYLOR, ROBIN D.
    CAMPBELL, LORIANNE MASUOKA,
    and PHILLIP M. SCHNEIDER,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff John Rivera (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Pfenex Inc. (“Pfenex” or the “Company”) and its Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(e),

14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§



                                                1
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 2 of 19 PageID #: 2




78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC, 17 C.F.R. §

240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”) of Pfenex

by Pelican Acquisition Sub, Inc. (“Acquisition Sub”), a wholly owned subsidiary of Ligand

Pharmaceuticals Incorporated (“Ligand”). 1

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 2

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
 On August 10, 2020, Pfenex entered into an Agreement and Plan of Merger with Ligand and
Acquisition Sub. Pursuant to the terms of the Agreement and Plan of Merger, Acquisition Sub
commenced a tender offer to purchase all outstanding shares of Pfenex common stock for $12.00
per share in cash, plus one contingent value right equal to $2.00 per share upon achievement of a
certain milestone.
2
 For example, the Company reportedly participated in conferences in New York City. See Pfenex,
Events, https://pfenex.investorroom.com/events (last visited Sep. 9, 2020).

                                                  2
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 3 of 19 PageID #: 3




                                           PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Pfenex common

stock.

         7.    Defendant Pfenex is a clinical-stage development and licensing biotechnology

company which focuses on developing and improving protein therapies for unmet patient needs.

The Company is incorporated in Delaware. The Company’s common stock trades on the NYSE

American under the ticker symbol, “PFNX.”

         8.    Defendant Eef a/k/a Evert Schimmelpennink (“Schimmelpennink”) is Chief

Executive Officer (“CEO”), President, Secretary, Chief Financial Officer (“CFO”), and a director

of the Company.

         9.    Defendant Jason Grenfell-Gardner (“Grenfell-Gardner”) is Chairman of the Board

of the Company.

         10.   Defendant Magda Marquet (“Marquet”) is a director of the Company.

         11.   Defendant John Taylor (“Taylor”) is a director of the Company.

         12.   Defendant Robin D. Campbell (“Campbell”) is a director of the Company.

         13.   Defendant Lorianne Masuoka (“Masuoka”) is a director of the Company.

         14.   Defendant Phillip M. Schneider (“Schneider”) is a director of the Company.

         15.   Defendants Schimmelpennink, Grenfell-Gardner, Marquet, Taylor, Campbell,

Masuoka, and Schneider are collectively referred to herein as the “Individual Defendants.”

         16.   Defendants Pfenex and the Individual Defendants are collectively referred to herein

as the “Defendants.”




                                               3
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 4 of 19 PageID #: 4




                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       17.     The Company is a development and licensing biotechnology company with

products focused on leveraging its proprietary protein production platform, Pfenex Expression

Technology®, to develop next-generation and novel protein therapeutics to improve existing

therapies and create novel therapies for biological targets linked to critical, unmet diseases.

       18.     The Company uses P. fluorescens bacterium, which are well-suited for complex,

large-scale protein production. The Company has created a pipeline across multiple assets,

including FDA-approved, next-generation and novel biopharmaceutical products.

       19.     The Company’s lead product is Teriparatide Injection, a therapeutic equivalent

candidate to Forteo® (Teriparatide Injection) exclusively licensed to Alvogen. Teriparatide

Injection has been commercialized in the U.S. for, among other uses, treatment of osteoporosis in

certain patients at high risk for fracture. According to the Company, marketing authorization

applications are pending in other jurisdictions.

       20.     Licensee Jazz Pharmaceuticals is using Pfenex Expression Technology to develop

hematologic oncology products, including PF743, a recombinant Erwinia asparaginase, and

PF745, a half-life extended recombinant Erwinia asparaginase.

       21.     Serum Institute of India and Merck & Co., Inc. are using the Pfenex Expression

Technology platform to produce CRM197, a diphtheria toxoid carrier protein for use in

prophylactic and therapeutic vaccines.

       22.     On August 10, 2020, Pfenex and Ligand issued a press release announcing that they

had entered into a definitive agreement for Ligand to acquire all outstanding shares of Pfenex for

$12.00 per share in cash and $2.00 per share as a Contingent Value Right (“CVR”) in the event a




                                                   4
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 5 of 19 PageID #: 5




predefined regulatory milestone is achieved by December 31, 2021. The press release states, in

pertinent part:

                                 Ligand to Acquire Pfenex Inc.

              Expands Ligand’s industry-leading technology offerings by adding a
                     proprietary protein expression technology platform

        Business expected to be earnings accretive in 2021 and to contribute substantial
                     annual royalty revenue and cash flow going forward

       August 10, 2020 05:36 PM Eastern Daylight Time

       SAN DIEGO--(BUSINESS WIRE)--Ligand Pharmaceuticals Incorporated
       (NASDAQ: LGND) and Pfenex Inc. (NYSE American: PFNX) today
       announced the signing of a definitive agreement for Ligand to acquire all
       outstanding shares of Pfenex for $12.00 per share in cash or $438 million in equity
       value on a fully diluted basis. In addition, Ligand will pay $2.00 per share or $78
       million as a Contingent Value Right (CVR) in the event a predefined regulatory
       milestone is achieved by December 31, 2021, for a total transaction value of up to
       $516 million. The closing of this transaction is subject to customary conditions and
       is expected to occur in the fourth quarter.

       Pfenex is a development and licensing biotechnology company focused on
       leveraging its proprietary Pfenex Expression Technology®, which offers a robust,
       validated, cost-effective and scalable approach to recombinant protein production,
       and is especially well-suited for complex, large-scale protein production that cannot
       be made by more traditional systems. The technology is currently out-licensed for
       numerous commercial and development-stage programs, as well as used by Pfenex
       in developing an early stage product pipeline and nanobody discovery and
       development capability. The versatile platform has demonstrated consistent success
       in the production of enzymes, peptides, antibody derivatives and engineered non-
       natural proteins. Partners seek the Pfenex technology as it can contribute significant
       value to biopharmaceutical development programs by reducing development
       timelines and costs for manufacturing human therapeutics and vaccines.

       Pfenex’s expertise in the expression of complex proteins is highly complementary
       to Ligand’s industry-leading antibody and drug enabling technologies, building a
       comprehensive discovery and early stage platform.

       The acquisition of Pfenex is expected to contribute a number of strategic benefits
       to Ligand:

       •   Access to a proprietary, protein expression technology that is utilized in
           various commercial and development-stage biopharmaceutical programs.


                                                5
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 6 of 19 PageID #: 6




      •   Versatile operating business that is focused on licensing and generating
          royalty revenue from partners.
      •   Profitable, cash-flow positive business that is projected to be accretive to
          Ligand’s adjusted diluted EPS beginning in 2021.
      •   Numerous major collaborations with leading pharmaceutical companies for
          treatments and vaccines, including Merck, Jazz Pharmaceuticals, Serum
          Institute of India and Alvogen.
      •   Outlook for numerous additional licenses to be potentially secured over the
          next few years by Ligand leveraging the Pfenex technology.
      •   Validated discovery platform technology driving a deep pipeline of next
          generation product candidates for future internal and external development.
      •   State-of-the-art process development operation located in San Diego with
          scalable equipment and engineering capabilities designed to serve the world’s
          largest pharmaceutical companies.

      “Pfenex is an ideal strategic, business and cultural fit with Ligand. The acquisition
      holds potential to have a significantly positive scientific and financial impact on
      our business in the short and long term, similar to how our Captisol and OmniAb
      acquisitions have played out,” said John Higgins, Chief Executive Officer of
      Ligand. “Pfenex will add an established, proven protein expression platform to
      Ligand that is highly complementary to our essential, proprietary drug discovery
      and formulation technologies. We are confident we will be able to quickly and
      efficiently grow the Pfenex business, along with our core existing technologies. It
      has been a very positive experience working with the Pfenex executive leadership
      and senior scientists while we put this deal together. We look forward to welcoming
      the talented Pfenex team to Ligand.”

      “The Ligand-Pfenex combination is an excellent strategic and cultural fit,
      presenting a unique opportunity to leverage the complementary strengths of robust
      platforms and rich pipelines, we expect it to position us even better to deliver on
      our joint vision to develop therapeutics that provide patients a better future,” said
      Eef Schimmelpennink, Chief Executive Officer, Pfenex. “I want to recognize and
      thank the Pfenex team, and express deep gratitude to each of you for your many
      contributions over the years, which have enabled us to reach this milestone.”

      Financial Outlook

      Ligand will provide a detailed outlook for the Pfenex business and financial
      contribution after the transaction has closed. At this time, Ligand expects the
      transaction will be modestly dilutive to 2020 adjusted diluted EPS, will provide
      $0.10 to $0.30 of adjusted diluted EPS accretion in 2021, and will provide
      significant annual adjusted diluted EPS accretion thereafter with the current
      forecast of $0.60 to $0.80 in 2022 and $1.25 to $1.50 in 2023.

      Transaction Terms




                                               6
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 7 of 19 PageID #: 7




      Under the terms of the merger agreement, Ligand will commence a tender offer to
      acquire all of the outstanding shares of Pfenex common stock for $12.00 per share,
      or $438 million upfront in cash. This represents a 57% premium to the closing price
      of Pfenex’s stock on August 10, 2020. Ligand will also pay holders of Pfenex
      common stock a price of $2.00 per share, or $78 million, as a Contingent Value
      Right in the event a predefined regulatory milestone is achieved by December 31,
      2021. The tender offer is subject to customary conditions, including the tender of a
      majority of the outstanding shares of Pfenex common stock, and the expiration or
      termination of the waiting period under the Hart-Scott-Rodino Antitrust
      Improvements Act of 1976. The transaction is expected to close in the fourth
      quarter of 2020 and be funded by Ligand with cash on hand.

      William Blair & Company, L.L.C. served as Pfenex’s exclusive financial advisor.
      Wilson Sonsini Goodrich & Rosati served as Pfenex’s legal counsel. Barclays
      Capital Inc. served as Ligand’s exclusive financial advisor. Latham & Watkins LLP
      served as Ligand’s legal counsel.

      Adjusted Financial Measures

      The adjusted financial measures discussed above exclude changes in contingent
      liabilities, mark-to-market adjustment for amounts owed to licensors, non-cash
      stock-based compensation expense, non-cash debt-related costs, pro-rata non-cash
      net losses of Pfenex, non-cash Pfenex purchase price amortization and non-cash tax
      expense.

      Ligand believes that the presentation of adjusted financial measures provides useful
      supplementary information to investors and reflects amounts that are more closely
      aligned with the cash profits for the period as the items that are excluded from
      adjusted net income are all non-cash items. Ligand uses these adjusted financial
      measures in connection with its own budgeting and financial planning. These
      adjusted financial measures are in addition to, and not a substitute for, or superior
      to, measures of financial performance prepared in conformity with GAAP.

      About Pfenex Inc.

      Pfenex is a development and licensing biotechnology company with commercial
      products focused on leveraging its proprietary protein production platform, Pfenex
      Expression Technology®, to develop next-generation and novel protein
      therapeutics to meaningfully improve existing therapies and create novel therapies
      for biological targets linked to critical, unmet diseases. Pfenex uses P. fluorescens
      bacterium, which are especially well-suited for complex, large-scale protein
      production that cannot be made by more traditional host systems. Using the
      patented Pfenex Expression Technology platform, Pfenex has created a broad
      pipeline that is diversified across multiple assets, including FDA-approved, next-
      generation and novel biopharmaceutical products.




                                               7
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 8 of 19 PageID #: 8




      Pfenex’s lead product is Teriparatide Injection (previously referred to as PF708 and
      Bonsity™), a therapeutic equivalent candidate to Forteo® (Teriparatide Injection)
      exclusively licensed to Alvogen. Teriparatide Injection has been commercialized
      in the U.S. for, among other uses, the treatment of osteoporosis in certain patients
      at high risk for fracture, and marketing authorization applications are pending in
      other jurisdictions. Licensee Jazz Pharmaceuticals is utilizing the Pfenex
      Expression Technology to develop hematologic oncology products including
      PF743, a recombinant Erwinia asparaginase, and PF745, a half-life extended
      recombinant Erwinia asparaginase. In addition, Serum Institute of India and Merck
      & Co., Inc. are using the Pfenex Expression Technology platform to produce
      CRM197, a diphtheria toxoid carrier protein for use in prophylactic and therapeutic
      vaccines. With headquarters in San Diego, Pfenex has 88 employees, 24 U.S.
      patents, 16 active partnerships and 10 products available for partnering.

      Pfenex investors and others should note that Pfenex announces material
      information to the public about Pfenex through a variety of means, including its
      website      (http://www.pfenex.com/),      its   investor   relations    website
      (http://pfenex.investorroom.com/), press releases, SEC filings, public conference
      calls, corporate Twitter account (https://twitter.com/pfenex), Facebook page
      (https://www.facebook.com/Pfenex-Inc-105908276167776/timeline/),              and
      LinkedIn page (https://www.linkedin.com/company/pfenex-inc) in order to
      achieve broad, non-exclusionary distribution of information to the public and to
      comply with its disclosure obligations under Regulation FD. Pfenex encourages its
      investors and others to monitor and review the information Pfenex makes public in
      these locations as such information could be deemed to be material information.
      Please note that this list may be updated from time to time.

                                       *       *      *

      About Ligand Pharmaceuticals

      Ligand is a revenue-generating biopharmaceutical company focused on developing
      or acquiring technologies that help pharmaceutical companies discover and develop
      medicines. Our business model creates value for stockholders by providing a
      diversified portfolio of biotech and pharmaceutical product revenue streams that
      are supported by an efficient and low corporate cost structure. Our goal is to offer
      investors an opportunity to participate in the promise of the biotech industry in a
      profitable, diversified and lower-risk business than a typical biotech company. Our
      business model is based on doing what we do best: drug discovery, early-stage drug
      development, product reformulation and partnering. We partner with other
      pharmaceutical companies to leverage what they do best (late-stage development,
      regulatory management and commercialization) to ultimately generate our revenue.
      Ligand’s OmniAb® technology platform is a patent-protected transgenic animal
      platform used in the discovery of fully human mono- and bispecific therapeutic
      antibodies. The Captisol platform technology is a patent-protected, chemically
      modified cyclodextrin with a structure designed to optimize the solubility and


                                              8
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 9 of 19 PageID #: 9




       stability of drugs. The Vernalis Design Platform (VDP) integrates protein structure
       determination and engineering, fragment screening and molecular modeling, with
       medicinal chemistry, to help enable success in novel drug discovery programs
       against highly-challenging targets. Ab Initio™ technology and services for the
       design and preparation of customized antigens enable the successful discovery of
       therapeutic antibodies against difficult-to-access cellular targets. Ligand has
       established multiple alliances, licenses and other business relationships with the
       world’s leading pharmaceutical companies including Amgen, Merck, Pfizer,
       Sanofi, Janssen, Takeda, Servier, Gilead Sciences and Baxter International. For
       more information, please visit www.ligand.com.

       23.     On    August     31,   2020,    the    Company      filed   a   Schedule      14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       24.     The Solicitation Statement, which recommends that Pfenex shareholders tender

their shares to Acquisition Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; (ii) the

financial analyses performed by the Company’s financial advisor, William Blair & Company,

L.L.C. (“William Blair”), in connection with its fairness opinion; and (iii) potential conflicts of

interest involving William Blair.

       25.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Projected Financial

Information; (ii) Reasons for the Board’s Recommendation; and (iii) Opinion of Pfenex’s

Financial Advisor.

       26.     The tender offer in connection with the Proposed Transaction is set to expire at

midnight (New York City time) at the end of the day on September 29, 2020 (the “Expiration

Date”). It is imperative that the material information that was omitted from the Solicitation

Statement be disclosed to the Company’s shareholders prior to the Expiration Date to enable them

                                                9
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 10 of 19 PageID #: 10




 to make an informed decision as to whether to tender their shares. Plaintiff may seek to enjoin

 Defendants from closing the tender offer or the Proposed Transaction unless and until the material

 misstatements and omissions (referenced below) are remedied. In the event the Proposed

 Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

 misconduct.

              1. Material Omissions Concerning the Company’s Financial Projections

        27.      The Solicitation Statement omits material information concerning the Company’s

 financial projections.

        28.      The Solicitation Statement provides that the Company’s management prepared

 financial projections for a period of several years following 2020, which were “refined and

 expanded to extend through the year 2038” (the “Financial Projections”).

        29.      With respect to the Financial Projections, the Solicitation Statement fails to

 disclose: (1) Pfenex’s projected free cash flows and all underlying line items; (2) all line items

 underlying (i) Total Revenue, (ii) Total Operating Expenses, and (iii) Operating Income; and (3)

 a reconciliation of all non-GAAP to GAAP metrics.

        30.      Further, in connection with the Proposed Transaction, the Company’s stockholders

 are entitled to receive one non-transferable CVR enabling each stockholder to receive, subject to

 the achievement of a specified milestone by December 31, 2021, an amount in cash equal to $2.00

 (the “Milestone Payment”).

        31.      The Milestone Payment of $2.00 per share is a significant sum of money in relation

 to the total value of the Proposed Transaction. More specifically, the Milestone Payment represents

 approximately 16.67% in additional consideration to the Company’s stockholders above and

 beyond the $12.00 per share in cash offered by Ligand.

        32.      Perhaps in recognition of the importance of the Milestone Payment to the

                                                10
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 11 of 19 PageID #: 11




 Company’s stockholders, the Solicitation Statement provides that the Company’s senior

 management calculated “the probability of achievement of the CVR Payment Milestone on March

 31, 2021” (the “CVR Probabilities”). 3 The Milestone Payment becomes payable after the CVR

 Payment Milestone. The CVR Probabilities were provided to William Blair on August 4, 2020 and

 used in its financial analyses. 4 The Solicitation Statement, however, fails to disclose the CVR

 Probabilities.

        33.       The disclosure of this information is material because it would provide the

 Company’s shareholders with a basis to project the future financial performance of the Company

 and probability of achievement of the CVR Payment Milestone and would allow shareholders to

 better understand the financial analyses performed by the Company’s financial advisor in support

 of its fairness opinion. Shareholders cannot hope to replicate management’s inside view of the

 future prospects of the Company. Without such information, which is uniquely possessed by

 Defendant(s) and the Company’s financial advisor, the Company’s shareholders are unable to

 determine how much weight, if any, to place on the Company’s financial advisor’s fairness opinion

 in determining whether to tender their shares in connection with the Proposed Transaction.



 3
   The CVR Payment Milestone refers to the conditions upon which the Milestone Payment will
 become payable, more specifically, “if, on or prior to December 31, 2021, the Company receives
 written notice from the U.S. Food and Drug Administration (the “FDA”) that the Company’s
 teriparatide injection (also referred to as PF708 or Bonsity™, the “CVR Product”) is
 therapeutically equivalent . . . with respect to the listed product, FORTEO® (teriparatide
 injection)[.]” See Solicitation Statement at 4.
 4
   “In connection with [William Blair’s] financial analyses, [it] applied the CVR Probabilities to
 derive a value for the [$2.00 per share CVR consideration].” See Solicitation Statement at A-2;
 see also Solicitation Statement at 33 (“William Blair then used the implied enterprise value based
 on an implied value per share in the Merger of $13.65 (which represents the Cash Portion plus a
 present value of $1.65 of CVR Portion assuming a CVR payment date of March 31, 2021 and
 based on the CVR Probabilities (the “Implied Merger Consideration”) to derive implied valuation
 multiples for the Company for CY 2022E and CY 2023E revenue based consensus estimates and
 the Forecasts.”).

                                                11
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 12 of 19 PageID #: 12




         34.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

 that were relied upon by its board of directors in recommending that shareholders exercise their

 corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

 Regulation G, all projections and information necessary to make the non-GAAP metrics not

 misleading, and must provide a reconciliation (by schedule or other clearly understandable

 method) of the differences between the non-GAAP financial metrics disclosed or released with the

 most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

 § 244.100. 5

         35.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

               2. Material Omissions Concerning the Financial Advisor’s Analyses

         36.      In connection with the Proposed Transaction, the Solicitation Statement omits

 material information concerning analyses performed by William Blair.

         37.      With respect to William Blair’s “Selected Publicly Traded Companies Analysis”

 and “Selected Precedent Transactions Analysis,” the Solicitation Statement fails to disclose the

 individual multiples and metrics for the companies and transactions observed by William Blair in

 its analyses.

         38.      The Solicitation Statement fails to disclose the following concerning William



 5
   Mary Jo White, Keynote Address, International Corporate Governance Network Annual
 Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
 GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
 speech.html (footnotes omitted) (last visited Sep. 9, 2020) (“And last month, the staff issued
 guidance addressing a number of troublesome practices which can make non-GAAP disclosures
 misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
 recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
 cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
 this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 12
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 13 of 19 PageID #: 13




 Blair’s “Discounted Cash Flow Analysis:” (1) the projected after-tax unlevered free cash flow for

 the Company and all underlying line items; (2) the terminal values of the Company; (3) the

 individual inputs and assumptions underlying the perpetuity growth rate of (80%) and discount

 rates ranging from 11.5% to 13.5%; (4) the value of the potential tax savings expected to result

 from the utilization of the Company’s federal net operating losses; (5) the Company’s net cash as

 of June 30, 2020; and (6) the Company’s total diluted shares outstanding as of August 3, 2020.

        39.      With respect to William Blair’s “M&A Premiums Paid Analysis,” the Solicitation

 Statement fails to disclose each transaction and the premiums paid therein.

        40.      The valuation methods, underlying assumptions, and key inputs used by William

 Blair in rendering its purported fairness opinion must be fairly disclosed to the Company’s

 shareholders. The description of the Company’s fairness opinion and analyses, however, fails to

 include key inputs and assumptions underlying those analyses. Without the information described

 above, the Company’s shareholders are unable to fully understand William Blair’s fairness opinion

 and analyses, and are thus unable to determine how much weight, if any, to place on them in

 determining whether to tender their shares in connection with the Proposed Transaction. This

 omitted information, if disclosed, would significantly alter the total mix of information available

 to the Company’s shareholders.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 William Blair

        41.      The Solicitation Statement omits material information concerning potential

 conflicts of interest involving William Blair.

        42.      The Solicitation Statement provides that William Blair had a role in the

 “Company’s initial public offering in 2014 and various follow-on and at-the-market offerings

 thereafter, including those in early 2020.”


                                                  13
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 14 of 19 PageID #: 14




        43.     The Solicitation Statement, however, fails to adequately disclose the timing and

 nature of all past services William Blair provided to Pfenex and its affiliates and the compensation

 it received or expects to receive for providing such services.

        44.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        45.     The omission of the above-referenced information renders the Solicitation

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to the Company’s shareholders.

                                            COUNT I
                       For Violations of Section 14(e) of the Exchange Act
                                     Against All Defendants
        46.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        47.     Section 14(e) of the Exchange Act states, in relevant part:

        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,
        in the light of the circumstances under which they are made, not misleading . . . in
        connection with any tender offer or request or invitation for tenders[.]

        48.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(e) of the Exchange Act.



                                                 14
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 15 of 19 PageID #: 15




         49.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(e) of the Exchange

 Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

 solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

 with respect to the Proposed Transaction.

         50.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

         51.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

 filing of the materially false and misleading Solicitation Statement.

         52.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

         53.     Because of the false and misleading statements in the Solicitation Statement,

 Plaintiff is threatened with irreparable harm.

                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
         54.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         55.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

         56.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

 require full and complete disclosure in connection with tender offers. Specifically, Section

 14(d)(4) states, in relevant part:



                                                  15
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 16 of 19 PageID #: 16




        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        57.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

 Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        58.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

 company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        59.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        60.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(d)(4) of the

 Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

 instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

 and disseminate the Solicitation Statement with respect to the Proposed Transaction.

        61.     Defendants acted knowingly or with deliberate recklessness in filing the materially


                                                 16
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 17 of 19 PageID #: 17




 false and misleading Solicitation Statement which omitted material information.

        62.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

                                            COUNT III
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        63.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        64.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Solicitation Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Solicitation Statement.

        65.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

 to and/or shortly after these statements were issued and had the ability to prevent the issuance of

 the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Solicitation Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        66.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power


                                                 17
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 18 of 19 PageID #: 18




 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

 the unanimous recommendation of the Individual Defendants to tender their shares pursuant to the

 Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

 the Solicitation Statement.

        67.     In addition, as the Solicitation Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Solicitation Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        68.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        69.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

 14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

 the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                  18
Case 1:20-cv-04213-MKB-SMG Document 1 Filed 09/09/20 Page 19 of 19 PageID #: 19




        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

 and disseminate the material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding Plaintiff rescissory damages;

        C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

 Exchange Act, and Rule 14d-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expenses and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



 Dated: September 9, 2020                              Respectfully submitted,

                                                       HALPER SADEH LLP

                                                       By: /s/ Daniel Sadeh
                                                       Daniel Sadeh, Esq.
                                                       Zachary Halper, Esq. (to be admitted pro hac
                                                       vice)
                                                       667 Madison Avenue, 5th Floor
                                                       New York, NY 10065
                                                       Telephone: (212) 763-0060
                                                       Facsimile: (646) 776-2600
                                                       Email: sadeh@halpersadeh.com
                                                               zhalper@halpersadeh.com

                                                       Counsel for Plaintiff




                                                  19
